Case 3:18-cv-00689-TJC-JRK Document 129 Filed 09/10/21 Page 1 of 2 PageID 3681


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


    CARLY A. VOLP, as Personal
    Representative of the Estate of
    Kyle Robert Volp,

                      Plaintiff,

    v.                                           Case No. 3:18-cv-689-TJC-JRK

    ANDREW WILLIAM SASSER, as
    an individual, and NASSAU COUNTY
    SHERIFF’S OFFICE, [Bill Leeper, in
    his capacity as Sheriff of Nassau
    County, Florida],

                      Defendants.


                                      ORDER

          1.    NCSO’s Unopposed Motion for Leave to File Supplemental Briefing

    of Law on Burden of Proof for Sovereign Immunity Issues (Doc. No. 126), filed

    September 9, 2021, is GRANTED.

          2.    The Clerk shall file, as of today’s date, the Supplemental Briefing

    of Law on Burden of Proof for Sovereign Immunity Issues (Doc. No. 126-1). The

    Court deems the Supplemental Briefing as timely filed.

          DONE AND ORDERED in Jacksonville, Florida on September 10, 2021.
Case 3:18-cv-00689-TJC-JRK Document 129 Filed 09/10/21 Page 2 of 2 PageID 3682




    mdc
    Copies to:
    Counsel of Record




                                         -2-
